 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CONNIE JOY BEDWELL,                                   Case No. 1:19-cv-00113-EPG-HC
12                  Petitioner,                            ORDER TRANSFERRING CASE TO THE
                                                           SACRAMENTO DIVISION OF THE
13           v.                                            EASTERN DISTRICT OF CALIFORNIA
14   PLACER COUNTY,
15                  Respondent.
16

17          Petitioner, a pretrial detainee proceeding pro se, has filed a habeas corpus petition,

18 together with a motion to appoint counsel.

19          Petitioner challenges her detention and prosecution in Placer County, which is part of the

20 Sacramento Division of the United States District Court for the Eastern District of California.

21 Therefore, the petition should have been filed in the Sacramento Division.

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23 court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action

24 will be transferred to the Sacramento Division. This Court has not ruled on Petitioner’s motion to

25 appoint counsel.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. This action is TRANSFERRED to the United States District Court for the Eastern

28 District of California sitting in Sacramento; and


                                                       1
 1         2. All future filings shall reference the new Sacramento case number assigned and shall

 2 be filed at:

 3                               United States District Court
                                 Eastern District of California
 4                               501 “I” Street, Suite 4-200
                                 Sacramento, CA 95814
 5

 6

 7 IT IS SO ORDERED.

 8
        Dated:    January 28, 2019                          /s/
 9
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
